872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vincent D. GRIFFIN, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
No. 88-3912.
United States Court of Appeals, Sixth Circuit.
April 4, 1989.

1
Before ENGEL, Chief Judge;  BOGGS, Circuit Judge, and THOMAS A. BALLANTINE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed an action for habeas corpus relief under 28 U.S.C. Sec. 2254 challenging the constitutionality of 1983 convictions for rape (2 counts), kidnapping, felonious assault, and gross sexual imposition.  The district court denied issuance of the writ and dismissed the petition.  The instant appeal followed.  The parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we find the record supports the district court's disposition of the case.  The offenses of rape, Ohio Rev.Code Sec. 2907.02, and kidnapping, Ohio Rev.Code Sec. 2905.01, on the record before us are neither allied offenses of similar import, Ohio Rev.Code Sec. 2941.25, nor are they the same offenses under a federal double jeopardy analysis.  We also find ample evidence to support the convictions under the standard enunciated in Jackson v. Virginia, 443 U.S. 307, 319 (1979).


5
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Ballantine, Jr., U.S. District Judge for the Western District of Kentucky, sitting by designation